Title: To Thomas Jefferson from Robert Morris, 8 December 1793
From: Morris, Robert
To: Jefferson, Thomas



Sir
New Brunswick Decr. 8th. 1793.

On the fifth instant I received the enclosed from the Attorney of the United States for this District, and forward it for the Presidents further information of the case of Clarkson Freeman.
It appears from it that a pardon to him is already filled up, and resting in Mr. Ogdens hands. The opperation of it, under all the circumstances, will necessarily become a question before the Court, if he should ever be apprehended.
From the evidence that came to my knowledge, I did not consider Clarkson Freeman a necessary, or proper selection for the purposes mentioned by Mr. Ogden, and I should now doubt the policy of promulgating the existence of the pardon, least it should induce him to return within the jurisdiction of the United States; leaving which, I should have advised to have been made a condition of a pardon under any circumstances to so finished a villain. With the greatest respect I am Sir Your very humble Servt.

Robt Morris

